
	

113 HR 3063 IH: Healthy Fisheries through Better Science Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3063
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to require the Secretary of Commerce to develop a plan to
		  conduct stock assessments for all stocks of fish for which a fishery management
		  plan is in effect under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Fisheries through Better
			 Science Act.
		2.Definition of
			 stock assessmentSection 3 of
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)
			 is amended by redesignating the paragraphs after paragraph (42) in order as
			 paragraphs (44) through (52), and by inserting after paragraph (42) the
			 following:
			
				(43)The term
				stock assessment means an evaluation of the past, present, and
				future status of a stock of fish, that includes—
					(A)a range of life
				history characteristics for such stock, including—
						(i)the geographical
				boundaries of such stock; and
						(ii)information on
				age, growth, natural mortality, sexual maturity and reproduction, feeding
				habits, and habitat preferences of such stock; and
						(B)fishing for the
				stock.
					.
		3.Stock assessment
			 plan
			(a)In
			 generalSection 404 of the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 18881c) is amended by adding at the end the
			 following:
				
					(e)Stock assessment
				plan
						(1)In
				generalThe Secretary shall
				develop and publish in the Federal Register, on the same schedule as required
				for the strategic plan required under section 404(b) of such Act, a plan to
				conduct stock assessments for all stocks of fish for which a fishery management
				plan is in effect under this Act.
						(2)ContentsThe
				plan shall—
							(A)for each stock of fish for which a stock
				assessment has previously been conducted—
								(i)establish a
				schedule for updating the stock assessment that is reasonable given the biology
				and characteristics of the stock; and
								(ii)subject to the availability of
				appropriations, require completion of a new stock assessment, or an update of
				the most recent stock assessment—
									(I)every 5 years;
				or
									(II)within such other
				time period specified and justified by the Secretary in the plan;
									(B)for each stock of
				fish for which a stock assessment has not previously been conducted—
								(i)establish a
				schedule for conducting an initial stock assessment that is reasonable given
				the biology and characteristics of the stock; and
								(ii)subject to the availability of
				appropriations, require completion of the initial stock assessment within 3
				years after the plan is published in the Federal Register unless another time
				period is specified and justified by the Secretary in the plan; and
								(C)identify data and analysis, especially
				concerning recreational fishing, that, if available, would reduce uncertainty
				in and improve the accuracy of future stock assessments, including whether such
				data and analysis could be 10 provided by nongovernmental sources, including
				fishermen, fishing communities, universities, and research institutions.
							(3)Waiver of stock
				assessment requirementNotwithstanding subparagraphs (A)(ii) and
				(B)(ii), a stock assessment is not required for a stock of fish in the plan if
				the Secretary determines that such a stock assessment is not necessary and
				justifies such determination in the Federal Register notice required by this
				subsection.
						.
			(b)DeadlineNotwithstanding
			 paragraph (1) of section 404(e) of such Act, as amended by this section, the
			 Secretary of Commerce shall issue the first stock assessment plan under such
			 section by not later than 1 year after the date of enactment of this
			 Act.
			4.Improving
			 science
			(a)Incorporation of
			 information from wide variety of sourcesSection 2(a)(8) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801) is
			 amended by adding at the end the following: Fisheries management is most
			 effective when it incorporates information provided by governmental and
			 nongovernmental sources, including State and Federal agency staff, fishermen,
			 fishing communities, universities, research institutions, and other appropriate
			 entities. As appropriate, such information should be considered the best
			 scientific information available and form the basis of conservation and
			 management measures as required by this Act..
			(b)Improving data
			 collection and analysis
				(1)In
			 generalSection 404 of the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1881c), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(f)Improving data
				collection and analysis
							(1)In
				generalThe Secretary, in consultation with the science and
				statistical committee of the Councils established under section 302(g), shall
				develop and publish in the Federal Register guidelines that will facilitate
				greater incorporation of data, analysis, and stock assessments from
				nongovernmental sources, including fishermen, fishing communities,
				universities, and research institutions, into fisheries management
				decisions.
							(2)ContentThe
				guidelines shall—
								(A)identify types of data and analysis,
				especially concerning recreational fishing, that can be reliably used as the
				best scientific information available for purposes of this Act and the basis
				for establishing conservation and management measures as required by section
				303(a)(1), including setting standards for the collection and use of such data
				and analysis in stock assessments and for other purposes;
								(B)provide specific
				guidance for collecting data and performing analyses identified as necessary to
				reduce the uncertainty referred to in section 404(e)(2)(C); and
								(C)establish a
				registry of persons providing such information.
								(3)Acceptance and
				use of data and analysesThe Secretary and Regional Fishery
				Management Councils shall—
								(A)use all data and
				analyses that meet the guidelines published under paragraph (1) as the best
				scientific information available for purposes of this Act in fisheries
				management decisions, unless otherwise determined by the science and
				statistical committee of the Councils established pursuant to section 302(g) of
				the Act;
								(B)explain in the
				Federal Register notice announcing the fishery management decision how such
				data and analyses have been used to establish conservation and management
				measures; and
								(C)if any such data
				or analysis is not used, provide in the Federal Register notice announcing the
				fishery management decision an explanation developed by such science and
				statistical committee of why such data or analysis was not
				used.
								.
				(b)DeadlineThe
			 Secretary of Commerce shall develop and publish guidelines under the amendment
			 made by subsection (a) by not later than 1 year after the date of enactment of
			 this Act.
			5.Cost reduction
			 reportWithin 1 year after the
			 date of enactment of this Act, the Secretary of Commerce, in consultation with
			 the Regional Fishery Management Councils, shall submit a report to Congress
			 that, with respect to each fishery governed by a fishery management plan in
			 effect under the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1801 et seq.)—
			(1)identifies the
			 goals of the applicable programs governing monitoring and enforcement of
			 fishing that is subject to such plan;
			(2)identifies methods
			 to accomplish those goals, including human observers, electronic monitoring,
			 and vessel monitoring systems;
			(3)certifies which
			 such methods are most cost-effective for fishing that is subject to such plan;
			 and
			(4)explains why such
			 most-cost-effective methods are not required, if applicable.
			6.Cost
			 sharingSection 304(d) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1854(d)) is
			 amended by adding at the end the following:
			
				(3)The Secretary
				shall not collect any fee under this section or section 313(a) before preparing
				an analysis that identifies the costs that will be recovered by the fee and the
				costs that will not be recovered by the fee. Such analysis shall be included in
				the applicable fisheries management
				plan.
				.
		
